The respondent is a member of the Bar of this state. On October 13, 1978, he was convicted on his plea of nolo contendré of 14 counts of embezzlement, obtaining money under false pretenses and filing of false financial statements and was sentenced to the Adult Correctional Institution. Prior to respondent’s conviction and based upon the criminal charges then pending against him, this court’s Disciplinary Board on its own motion directed its Chief Disciplinary Counsel to investigate respondent’s conduct to determine if he had violated any of this court’s disciplinary rules. However, on October 13, 1978, before counsel’s investigation had concluded, respondent, pursuant to our Rule 42-13, filed an affidavit with the Board setting forth that he is aware of the charges against him, that he cannot successfully defend himself against said charges, and, consequently, that he freely and voluntarily consents to disbarment, he being fully aware of the implications of submitting his consent. On October 23, 1978, the Board’s counsel filed a petition with this court alleging that respondent had been convicted of a felony and that the criminal charges pending against him were the subject of investigation by counsel, and, in view of respondent’s affidavit, requesting that we order respondent’s disbarment.
Frank A. Carter, pro se, for petitioner.
Upon review of respondent’s affidavit and the Board’s petition and after careful consideration of all the factors involved, we deem such an order appropriate.
Accordingly, pursuant to Supreme Court Rule 42-13, it is hereby ordered that Respondent Burton Salk be and he hereby is disbarred on consent from further engaging in the practice of law.